MEMORANDUM **
Hardayal Singh, a native and citizen of India, petitions for review of the Board of Immigration Appeals’ (“BIA”) decision affirming the Immigration Judge’s (“IJ”) denial of his application for asylum and withholding of removal and for relief under the Convention Against Torture (“CAT”). We have jurisdiction under 8 U.S.C. § 1252.
After completion of briefing in this case, respondent filed a “notice of withdrawal of certain arguments made in answering brief and motion to remand,” and petitioner filed a response. We agree with the respondent’s contention that because the BIA did not make an explicit finding as to petitioner’s claim of past persecution, it is unclear whether the BIA relied upon the country conditions to rebut the regulatory presumption in 8 C.F.R. § 208.13(b)(1) which arises from a finding of past persecution. See Molino-Estrada v. INS, 293 F.3d 1089, 1096 (9th Cir.2002).
Accordingly, we grant the petition for review and remand to the BIA for further proceedings.
Respondent’s motion to remand is denied as moot.
PETITION GRANTED and REMANDED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule36-3.